                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

LEDURA WATKINS,

      Plaintiff,                                     Case No. 17-cv-13940
                                                     Hon. Matthew F. Leitman
v.

ROBERT H. HEALY, et al.,

      Defendants.
____________________________________________________________________________________/

 ORDER (1) VACATING BRIEFING SCHEDULE (ECF #50) ON MOTION
  FOR RECONSIDERATION (ECF #49); (2) DIRECTING DEFENDANT
 HEALY TO FILE SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION
    FOR RECONSIDERATION; AND (3) SETTING NEW BRIEFING
                        SCHEDULE
      In 1976, Plaintiff Ledura Watkins was convicted of first-degree murder in

state court and sentenced to life in prison without the possibility of parole. In 2017,

the state trial court vacated Watkins’ conviction and released him from custody

based on a finding that certain expert testimony admitted against Watkins at trial –

asserting that Watkins’ hair matched a hair found on the victim – was unreliable.

Watkins has now filed this civil-rights action against the City of Detroit and certain

individuals involved in his arrest and prosecution, including Defendant Robert H.

Healy, a former state-court prosecutor. (See Am. Compl., ECF #30.) Watkins

alleges that in 1975-76 Healy fabricated evidence against him and maliciously




                                          1
prosecuted him. Watkins asserts claims against Healy for violation of the Fourth and

Fourteenth Amendments.

      Healy previously moved to dismiss Watkins’ federal claims on a number of

grounds, including that they are time-barred by the applicable three-year statute of

limitations. (See Mot. to Dismiss, ECF #34.) In support of that argument, Healy

argued, among other things, that Watkins could have brought his claims against

Healy immediately after his conviction in the 1970’s even though Watkins had not

yet prevailed in the underlying criminal proceedings. Healy contended that Watkins’

claims thus accrued and expired in the 1970’s.

      Healy also argued that the decision of the United States Supreme Court in

Heck v. Humphrey, 512 U.S. 477 (1994), “does not apply retroactively to resurrect

stale claims.” (Mot. to Dismiss, ECF #34 at Pg. ID 34. See also 7/22/2019 Hearing

Tr., ECF #48 at Pg. ID 10068.) In Heck, the Supreme Court held that “in order to

recover damages for allegedly unconstitutional conviction or imprisonment … a §

1983 plaintiff must prove that the conviction or sentence has been [terminated in the

plaintiff’s favor].” Heck, 512 U.S. at 486-87. The Supreme Court also held that “a

cause of action for damages attributable to an unconstitutional conviction or

sentence does not accrue until the conviction or sentence has been invalidated.” Id.

at 489-90. In the words of the Sixth Circuit, “Heck established a delayed accrual




                                         2
date in cases” involving challenges to allegedly-unconstitutional convictions and

sentences. Harrison v. Michigan, 722 F.3d 768, 772 (6th Cir. 2013).

      The Court denied Healy’s motion to dismiss Watkins’ claims as time-barred.

(See Op. and Order, ECF #47.) In that ruling, the Court did not focus on Healy’s

argument that Heck is not retroactive. Instead, the Court concluded that Healy failed

to show that Watkins could have brought his claims against Healy in the 1970’s

without first prevailing in his criminal proceedings. (See id. at Pg. ID 9961-70; 9991-

92.) Based upon that conclusion, the Court ruled that Healy had not established that

Watkins’ claims accrued and expired in the 1970’s. (See id.)

      Healy has now filed a motion for reconsideration. (See Mot., ECF #49.) In

that motion, Healy directs the Court case law that, he says, stands for the proposition

that Watkins could have brought his claims in the 1970’s even though he had not yet

prevailed in the criminal proceedings. According to Healy, these cases establish that

Watkins’ claims accrued and originally expired in the 1970’s. These cases deserve

careful consideration by Watkins and the Court.

      But the cases cited by Healy are not necessarily dispositive of whether

Watkins’ claims are time-barred. Watkins’ claims could conceivably be viable today

if Heck’s delayed-accrual rule applies retroactively to cases that were not pending

on direct review when Heck was decided. If Heck does so apply, then at least some

of Watkins’ claims may be deemed to have accrued in 2017 – when he obtained


                                          3
relief from his criminal conviction. Thus, it may be essential for the Court to

determine whether Heck applies retroactively to cases that were not pending on

direct review when it was decided.

      Healy has never cited substantial authority in support of his contention that

Heck does not apply retroactively, nor has he analyzed whether to apply Heck

retroactively through the lens of the Supreme Court’s retroactivity jurisprudence.

And it is not obvious that Heck does not apply retroactively. Indeed, some courts

have suggested that Heck may, perhaps, apply retroactively to cases that were not

pending on direct review when Heck was decided. See, e.g., Walden v. City of

Chicago, 391 F.Supp.2d 660 (N.D. Ill. 2005) (suggesting that in light of Heck, a

claim brought in 2004 challenging a 1952 conviction may not be time barred where

the plaintiff was given a full innocence pardon in 2002); Lisker v. City of Los

Angeles, 2013 WL 1276047 (C.D. Cal. Feb. 4, 2013); Swift v. City of Detroit, 2012

WL 32683 (E.D. Mich. Jan. 6, 2012).1




1
  The three cases that the Court identifies above are simply examples of decisions
indicating that Heck may apply retroactively to cases that were not pending on direct
review when Heck was decided. There may be many other cases discussing whether
Heck does, or does not, apply retroactively to such cases. In the parties’ forthcoming
briefs, the Court expects the parties to thoroughly research this question and to
identify and discuss the most on-point authorities discussing whether Heck applies
retroactively to cases that were not pending on direct review when Heck was
decided.
                                          4
      As the Court proceeds to consider Healy’s motion for reconsideration, the

Court would benefit substantially from full briefing on the question of whether Heck

applies retroactively. Accordingly, the Court directs Healy to file a supplemental

brief (1) applying the rules governing the retroactivity of Supreme Court decisions

to Heck and analyzing whether under those rules Heck applies retroactively to cases

that were not pending on direct review when it was decided and (2) analyzing the

cases that have considered whether Heck applies retroactively to cases that were not

pending on direct review when Heck was decided.

      Healy shall file his supplemental brief addressing the subjects identified above

by September 25, 2019. Watkins shall then file a combined response to Healy’s

motion for reconsideration and Healy’s supplemental brief by October 23, 2019.

Healy may file a reply in support of the motion for reconsideration (and may offer

reply arguments on the Heck issue as well) by November 6, 2019.

      The briefing schedule (ECF #50) previously established by the Court in

connection with Healy’s motion for reconsideration is VACATED.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
Dated: August 28, 2019                 UNITED STATES DISTRICT JUDGE




                                         5
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 28, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       6
